Citation Nr: 1725777	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cardiac disorder.

2. Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ANG) from March 1984 to June 2005.  This service included periods of active duty from July 1984 to November 1984, October 1998 to August 1999, January 2003 to May 2003, and January 2004 to March 2005, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO found that the Veteran had not submitted new and material evidence to reopen the claims for service connection. In June 2014, the Board held that the Veteran had submitted new and material evidence for these claims and remanded the case for further development.  Additionally, in April 2015 and March 2016, the Board remanded the case for further development. 

The Veteran presented testimony at a personal hearing in October 2008 before a decision review officer (DRO).  A transcript of the hearing has been associated with the electronic claims file. 

In November 2009, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing is of record.  In March 2015, the Veteran was advised that the VLJ who conducted his November 2009 hearing had retired and advised him that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2014).  He did not respond to that opportunity, and it is presumed he does not desire another hearing. 

The issue of sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of any chronic heart pathology, to include a cardiac disorder.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist:

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated May 2006.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in June 2006 and August 2015.  An addendum opinion requested in a March 2016 Board remand was obtained in August 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's claims for service connection in the examinations reports are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria:

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background:

Service treatment records (STRs) show that the Veteran first reported chest pains in April 1994.  Testing done after this initial report of symptoms showed normal electrocardiographic testing, normal cardiac enzyme levels, and a normal treadmill test.  

In August 1998, the Veteran underwent a Bruce stress test to determine if there were any problems with his heart.  That test showed normal blood pressure rates and an "excellent exercise tolerance and slight hypertensive response."  The physician noted the Veteran did experience tachycardia that persisted, but was likely secondary to drinking coffee before the test.  

In a June 2006 VA examination, the Veteran reported that he had had chest pains since his time in service.  The examiner noted EKG testing showed a normal sinus rhythm with "no cardiac pathology noted."  The examiner did note however "one noted side effect of Afrin nasal spray is palpitations, which the Veteran reports he started taking several years ago on a daily basis."  At that examination, the Veteran reported "becoming addicted to sinus sprays" and that he could not sleep without using the sinus spray. 

In August 2006, the Veteran underwent a treadmill test that did not reveal any heart complications.  The Veteran did not report chest pain, and there was no noted arrhythmia. 

At an RO hearing in October 2008, testimony presented suggested that the Veteran's Afrin nasal spray that he uses to treat his sinus issues was actually causing his heart palpitations.  It was reported that the Veteran began using this nasal spray in 2006.  It was noted that the Veteran had chest pains in August 1994. 

At a Board hearing conducted in November 2009, the Veteran reported that he had no cardiac issues prior to service.  He reported that his chest pain began in Panama in July 1988.  He reported that at that time he was hospitalized for four days with chest pain.  He also reported that he underwent a treadmill stress test in 1994 when he was enlisting for three more years of active service.  That test showed no abnormalities, and further testing was not conducted.  The Veteran also stated that a later VA examination that included an x-ray of the chest also showed no abnormalities. 

In VA treatment records dated August 2012, the Veteran reported that he had experienced heart palpitations and chest pain over the past five years.  He reported that there was no obvious triggering event for these episodes.  The physician noted a negative stress test conducted in 2006, but also noted several instances of "wandering pacemaker rhythm with occasional [premature atrial contractions]" as well as occasional episodes of tachycardia.  

In September 2012, the Veteran underwent the cardiovascular stress test.  The physician noted that resting perfusion scintigraphy revealed "no reversible or fixed perfusion abnormalities."  The examiner opined that there were "no symptoms suggestive of angina, low probability myocardial perfusion scan for active inducible myocardial ischemia and/or jeopardized myocardium, normal left ventricular systolic function ([left ventricular ejection fraction=61%), [and] no significant regional wall motion abnormalities."  Because the stress test produced normal results, a diagnosis for a cardiac condition was not given.  

In July 2013, the Veteran reported that he had a five minute period where he had a lapse in memory, saw "showering lights in his vision," and a headache that lasted an hour.  The examiner noted that the Veteran experienced symptoms of bradycardia, but later noted a normal pulse.  An MRI conducted in September 2013 showed "hemispheric white matter [signaling] abnormalities [that] are consistent with ischemic change."  In October 2013, the Veteran reported for VA treatment after being diagnosed with "complex partial seizures."  

In November 2014, the Veteran was hospitalized after he reported experiencing radiating pain that coursed through his chest, difficulty swallowing, and left side pain.  A CT scan revealed thyroid nodules and a pulmonary nodule.  

In an August 2015 VA examination, the Veteran reported that he had a history of heart palpitations that began while he was serving in Iraq.  He reported that the heart palpitations make him dizzy and hurt his left arm.  He reported that previous echocardiograms revealed no abnormalities.  The examiner noted that an echocardiogram conducted in July 2015 showed normal results and a chest x-ray conducted in August 2015 showed a normal cardiac silhouette.  The examiner opined that there was "no current or past cardiac diagnosis."  

In an August 2016 addendum opinion, the examiner opined that the Veteran did not have a cardiac pathology for diagnosis.  She stated that the Veteran's reported palpitations in the record including sinus tachycardia and bradycardia were transitory conditions that were not chronic and "therefore, were not present on later cardiac testing."  The examiner noted that all cardiac testing in the record was within normal limits and showed no chronic pathologies to diagnose.  Because there was no pathology to diagnose, the examiner opined that the Veteran's claimed cardiac disorder was less likely than not related to events in service or a service-connected disability.  

Analysis and Conclusion:

The Board notes that the record is clear in showing that the Veteran has suffered from heart palpitations for a number of years.  The record also shows that he occasionally has had chest pain when he experiences these episodes of heart palpitations.  Both tachycardia and bradycardia have been reported by the Veteran.  However, while arrhythmia has been consistently shown, the medical evidence of record has not shown a cardiac disorder or pathology that would allow a physician to give the Veteran a heart diagnosis. 

All cardiac testing of record shows no cardiac disorder was diagnosed.  Stress tests and electrocardiographic testing completed in April 1994, August 1998, August 2006, September 2012, and July 2015 all produced normal results.  Additionally, the physicians who have reviewed these results have consistently provided that there has been no cardiac pathology noted. 

Some of these tests were accompanied with additional information that also showed no heart disorders present in the Veteran.  In September 2012 testing, the examiner noted there were " no symptoms suggestive of angina, low probability myocardial perfusion scan for active inducible myocardial ischemia and/or jeopardized myocardium, normal left ventricular systolic function ([left ventricular ejection fraction]=61%), [and] no significant regional wall motion abnormalities."  The examiner did not order additional testing because there were no noted abnormalities.  Radiology testing conducted in August 2015 also showed a normal cardiac silhouette, with the examiner noting no cardiac pathologies. 

In the March 2016 remand, the Board noted that the Veteran experienced different forms of arrhythmia while the claim was on appeal.  The Board requested an addendum opinion to opine whether instances of tachycardia or bradycardia noted in the record were pathologies that were actually diagnoses for a cardiac disorder.  The addendum opinion provided in August 2016 stated that these instances of reported arrhythmia were transitory symptoms that were not chronic disabilities or symptoms of a chronic disability.  This opinion is supported by the record, where previous physicians conducting cardiac testing have found that there were past periods of heart arrhythmia, but no cardiac pathologies.  

While the Veteran has occasionally reported pain with these episodes of changed heart rate, pain itself is not a disability for compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The Board would point out that questions of diagnosis and etiology with cardiovascular disorders require complex medical determinations, typically subject to the types of medical testing set forth in the various diagnostic criteria enumerated in 38 C.F.R. § 4.104.  Here, the Veteran has not been shown to possess the medical training, credentials, or other expertise needed to render a competent diagnosis or etiology opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).  Without a diagnosis, the Veteran's service connection claim for a cardiac disorder must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

The preponderance of the evidence is against the claim for service connection and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board is grateful to the Veteran for his honorable service, and he certainly may apply to reopen his claim in the future should his medical condition change.  


ORDER

Entitlement to service connection for cardiac disorder is denied. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  The Board remanded the Veteran's claim in March 2016 for further development.  Unfortunately, there was not substantial compliance with the remand directives, and additional development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2016 remand, the Board remanded the sinusitis claim to obtain an addendum opinion to address VA treatment records discussion of the Veteran's sinusitis.  The previous August 2015 VA examination stated there had been no evidence of sinusitis since 2006, but VA treatment records showed the Veteran had been diagnosed and treated for the disability in June 2006, October 2008, February 2009, April 2009, February 2011, and July 2015.  The Board noted that "without a determination that the findings of the VA provider are inaccurate, there is evidence of a 'current' disability during the appeal period in question.  Consequently, an addendum opinion is required in order to ascertain the nature and etiology of the Veteran's sinusitis."  

The December 2016 addendum opinion simply states, "it is less likely than not that the Veteran's sinusitis, including a runny nose and difficulty breathing reported on January 2005 [post-deployment health assessment] and February 2005 on [South West Asia] exposures was caused or incurred while in military service."  

Because this opinion does not provide a rationale to the opinion provided or address VA treatment records showing an ongoing history of sinusitis since service, the opinion is not adequate for purposes of adjudication.  A future opinion will need to provide a rationale and address VA treatment records as appropriate with any opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another remand is required so that a VA examiner can provide an adequate addendum opinion with rationale on whether or not the Veteran's chronic sinusitis was caused by or related to events in service. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the December 2016 opinion provider.  If the March 2016 examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer this opinion.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the opinion provided.  Based on this review of the record and the examination and interview of the Veteran (if one is provided), the examiner should provide opinions with a rationale that respond to the following:  

a) The examiner is requested to opine whether or not it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed sinusitis is related to or caused by his reported sinusitis symptoms in service or diagnosed sinusitis after service.  A complete rationale must be provided for any opinion expressed. 

i) If the examiner determines that the currently diagnosed sinusitis is not related to or caused by in-service sinusitis symptoms, the examiner must address and explain why the two pathologies are unrelated.  Specifically, the examiner must address why in-service lay statements of a runny nose and difficulty breathing after reported exposure to insecticides, smoke from oil fires and burning trash, vehicle exhaust fumes, and other chemicals in service did not cause or relate to his diagnosed chronic sinusitis.  The Board notes that the Veteran first reported sinus issues in 1994 and complained of a runny nose and difficulty breathing in January and February 2005.  

ii) If the examiner determines that the currently diagnosed sinusitis is not related to post-service diagnosed sinusitis, the examiner must address and explain why VA treatment records showing a diagnosis of sinusitis after service are not related to the currently diagnosed sinusitis or in-service events.  The Board notes that the Veteran was diagnosed with and treated for sinusitis in June 2006, October 2008, February 2009, April 2009, February 2011, and July 2015.  The Veteran also reported to have had sinus surgery in October 2009.  The Board notes that the determination made in the August 2015 VA examination that the Veteran had not been treated for sinusitis since 2006 is factually incorrect. 

b) The examiner is requested to opine whether or not it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sinusitis is caused or aggravated by a service connected disability.  The Veteran is currently service-connected for allergic rhinitis and other disabilities that could be aggravating his sinusitis. 

A complete rationale must be provided for any opinion expressed.

2.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


